                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA
 GREAT LAKES INSURANCE, S.E.                     *                   CIVIL ACTION

 VERSUS                                          *                   NO. 20-2795

 GRAY GROUP INVESTMENTS, LLC                     *                   SECTION “R” (2)

                                    ORDER AND REASONS

       Pending before me is the Combined Motions for Protective Order and to Quash or Modify

Subpoena filed by Defendant and Counter-Claimant Gray Group Investments, LLC (“Gray

Group”) and Non-Party A.J. Gallagher & Co. (“Gallagher”) (ECF No. 73). Plaintiff Great Lakes

Insurance S.E. (“Great Lakes”) timely filed an Opposition Memorandum (ECF No. 77), and

movants filed a Reply Memorandum with leave of court. ECF Nos. 84-86.

       After hearing oral argument on the motions on Wednesday, July 7, 2021, the Court took

these matters under advisement. Having considered the record, the oral and written arguments of

counsel, and the applicable law, the combined motions are GRANTED IN PART AND DENIED

IN PART for the reasons stated herein.

I.     BACKGROUND

       Plaintiff Great Lakes issued a marine insurance policy (Policy No. CSRYP/180024 (the

“Policy”)) covering Defendant Gray Group’s vessel (HELLO DOLLY VI) for the period of

January 1, 2020 through January 1, 2021. ECF No. 1, ¶ 6, at 2-3. Defendant’s vessel sustained

damage during Hurricane Sally on September 16, 2020, while at one of its operators’ private docks

in Pensacola, Florida. Id. ¶ 11, at 6. Shortly after the hurricane, Great Lakes filed this suit seeking

a declaration that its coverage is void because Gray Group breached the Hurricane

Questionnaire/Plan by not mooring the vessel at Orleans Marina, not fully manning the vessel, not

evacuating to a safe harbor, and not deploying the vessel’s anchors. Id. ¶ 14, at 7; ¶ 17 at 8-9.

                                                  1
        Gray Group filed a Motion for Judgment on the Pleadings, which included a declaration

by a Gallagher account executive attesting to the attached true copies of the Application (ECF No.

22-3), Hurricane Questionnaire/Plan (ECF No. 22-4), and Cover Note and Endorsements (ECF

No. 22-5). ECF No. 22-2. Thereafter, Great Lakes issued discovery requests to Gray Group and

a subpoena duces tecum to Gallagher. This Court quashed Great Lakes’ subpoena duces tecum to

Gallagher based on its procedural defects. ECF No. 60, at 14-15. Due to the procedural

deficiencies, the court did not address the scope of the subpoena and/or whether the information

sought was cumulative or duplicative. Id. at 19.

       Great Lakes then re-issued the virtually identical subpoena duces tecum, serving it properly

and allowing sufficient time for response. ECF No. 77-1. It seeks:

       1. Any and all insurance related documents for Gray Group Investments, LLC, including,
          but not limited to, insurance applications, insurance submissions, Hurricane
          Questionnaire Plans, Hurricane Protection Plans, marine surveys, Renewal
          Questionnaires, insurance binders, insurance policies, endorsements, and any
          communications with respect to insurance placement and/or other documents remotely
          related to the placement or attempted placement of insurance on the HELLO DOLLY
          VI and/or the HELLO DOLLY VII for the years 2017-2021.

       2. All communications internally or with the insurance underwriters, London based
          agents, other brokers or agents the Gray Group Investments, LLC, regarding the
          Application, the Hurricane Questionnaire Plan, the Hurricane Protection Plan, the
          mooring location for the vessel from July 1st through November 1st, any change in
          premium based upon changes of the mooring location for the vessel, or any other aspect
          of where the HELLO DOLLY VI and/or the HELLO DOLLY VII would need to be
          moored if not in navigation, how it was to be protected from a named storm that was
          approaching, and/or any other related information.

       3. Any and all communications internally or with Gray Group Investments, LLC, any of
          their owners, members, officers, directors, employees, crew members, shareholders,
          agents, assigns, or legal representatives, including attorneys, as to Hurricane Sally
          damage to the HELLO DOLLY VI.

       4. Any and all communications internally or with Gray Group Investments, LLC, any of
          their owners, members, officers, directors, employees, crew members, shareholders,




                                                   2
               agents, assigns, or legal representatives, including attorneys, as to Hurricane Sally
               damage to the HELLO DOLLY VII. 1

           Gallagher joined with Gray Group to file this Combined Motion for Protective Order and/or

to Quash or Modify. ECF No. 73. Movants argue that the subpoena duces tecum does not seek

information relevant to any claim or defense, is overly broad and burdensome, and

disproportionate to the needs of the case and the issues at stake in this litigation. ECF No. 73-2,

at 2. Movants again argue that the documents sought are not relevant because the determination

of coverage is governed by the terms of the insurance policy, without resort to extrinsic evidence,

and that this discovery is cumulative because Great Lakes already has all documents and

communications that it relied upon to underwrite and price the coverage. ECF No. 86, at 1-2.

Movants also argue that the subpoena duces tecum seeks privileged and/or protected information

and communications. ECF No. 73-2, at 2. Alternatively, movants argue that the subpoena duces

tecum should be modified and that production be delayed pending disposition of Gray Group’s

pending and/or related discovery motions and responses. Id. at 3.

           Great Lakes opposed the combined motions, arguing that the subpoena is proper,

proportional to the needs of the case, and does not seek privileged material. ECF No. 77, at 1.

Great Lakes argues that the documents are critical because Gallagher served as Gray Group’s retail

agent/broker as to the placement of insurance on numerous vessels over the years, and it dealt with

middlemen brokers who dealt with Great Lakes’ London managing agent. Id. at 2. It claims the

subpoena duces tecum is “narrowly tailored” to avoid undue burden or undue hardship. Id. at 3.

Based on this Court’s prior rulings (i.e., ECF No. 60, at 18-19), Great Lakes agrees that the

subpoena may be modified to exclude documents related solely to HELLO DOLLY VII, but




1
    ECF No. 70-1, at 4.

                                                   3
contends any HELLO DOLLY VI document that also addresses the HELLO DOLLY VII, should

be produced. ECF No. 77, at 3 nn.1 & 2.

II.     APPLICABLE LAW

        A. Scope of Discovery

        Rule 26(b)(1) provides, in pertinent part: “Parties may obtain discovery regarding any non-

privileged matter that is relevant to any party's claim or defense and proportional to the needs of

the case, considering the importance of the issues at stake in the action, the amount in controversy,

the parties’ relative access to relevant information, the parties’ resources, the importance of the

discovery in resolving the issues, and whether the burden or expense of the proposed discovery

outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1). This broad duty of disclosure extends to

all documents that fit the definition of relevance for the purposes of discovery—whether the

documents are good, bad, or indifferent. 2 Federal Rules of Civil Procedure 26(a) and (e) also

require a litigant to supplement disclosures and discovery responses once the litigant learns that

the disclosures or discovery responses are incomplete. See Fed. R. Civ. P. 26.

        Information need not be admissible into evidence to be discoverable. Fed. R. Civ. P.

26(b)(1). Rather, the information merely needs to be proportional and relevant to any claim or

defense. Id. The threshold for relevance at the discovery stage is lower than the threshold for

relevance of admissibility of evidence at the trial stage. 3 This broader scope is necessary given

the nature of litigation, where determinations of relevance for discovery purposes are made well

in advance of trial. 4 Facts that are not considered in determining the ultimate issues may be




2
  Yelton v. PHI, Inc., 279 F.R.D. 377, 384 (E.D. La. 2011), objections overruled, 284 F.R.D. 374 (E.D. La. 2012)
(citation omitted).
3
  Rangel v. Gonzalez Mascorro, 274 F.R.D. 585, 590 (S.D. Tex. 2011) (citations omitted).
4
  Id. n.5 (citation omitted).

                                                       4
eliminated in due course of the proceeding. 5 At the discovery stage, relevance includes “[a]ny

matter that bears on, or that reasonably could lead to other matters that could bear on, any issue

that is or may be in the case.” 6 Discovery should be allowed unless the party opposing discovery

establishes that the information sought “can have no possible bearing on the claim or defense of

the party seeking discovery.” 7 If relevance is in doubt, the court should be permissive in allowing

discovery. 8

        A party seeking discovery must comply with Rule 26(b)(1)’s proportionality limits on

discovery requests and is subject to Rule 26(g)(1)(B)’s requirement to certify that the discovery

request is “(i) consistent with these rules . . . ; (ii) not interposed for any improper purpose, such

as to harass, cause unnecessary delay, or needlessly increase the cost of litigation; and (iii) neither

unreasonable nor unduly burdensome or expensive, considering the needs of the case, prior

discovery in the case, the amount in controversy, and the importance of the issues at stake in the

action.” Fed. R. Civ. P. 26(g)(1)(B). If a party resists discovery on the grounds of proportionality,

it bears the burden of making a specific objection and showing that the discovery fails Rule 26(b)’s

proportionality calculation by coming forward with specific information to address the importance

of the issues at stake in the action, the amount in controversy, the parties’ relative access to relevant

information, the parties’ resources, the importance of the discovery in resolving the issues, and

whether the burden or expense of the proposed discovery outweighs its likely benefit. 9




5
  Id.
6
  Id. at 590 (citations omitted).
7
  Dotson v. Edmonson, No. 16-15371, 2017 WL 11535244, at *2 (E.D. La. Nov. 21, 2017) (citing Merrill v. Waffle
House, Inc., 227 F.R.D. 467, 470 (N.D. Tex. 2005)).
8
  E.E.O.C. v. Simply Storage Mgmt., L.L.C., 270 F.R.D. 430, 433 (S.D. Ind. 2010) (quoting Truswal Sys. Corp. v.
Hydro–Air Eng’g, Inc., 813 F.2d 1207, 1212 (Fed. Cir. 1987)).
9
  Mir v. L–3 Commc’ns Integrated Sys., L.P., 319 F.R.D. 220, 226 (N.D. Tex. 2016).

                                                      5
         While the discovery rules are accorded broad and liberal treatment to achieve their purpose

of adequately informing litigants in civil trials, 10 discovery does have “‘ultimate and necessary

boundaries.’” 11 Rule 26(b)(2)(C) mandates that the Court limit the frequency or extent of

discovery otherwise allowed, if it determines: “(i) the discovery sought is unreasonably cumulative

or duplicative, or can be obtained from some other source that is more convenient, less

burdensome, or less expensive; (ii) the party seeking discovery has had ample opportunity to obtain

the information by discovery in the action; or (iii) the proposed discovery is outside the scope

permitted by Rule 26(b)(1).” 12 Further, Rule 26(b) “has never been a license to engage in an

unwieldy, burdensome, and speculative fishing expedition.” 13 While relevancy in the discovery

context is broader than in the trial context, that legal tenet should not be misapplied to allow fishing

expeditions in discovery. 14

         “The court may, for good cause, issue an order to protect a party or person from annoyance,

embarrassment, oppression, or undue burden or expense.” Fed. R. Civ. P. 26(c)(1). A protective

order may forbid discovery or specify terms for discovery. Id. 26(c)(1)(A), (B). Rule 26’s

requirement of “good cause” to support a protective order places the burden upon the movant to

show the necessity of its issuance, which contemplates a “‘particular and specific demonstration

of fact as distinguished from stereotyped and conclusory statements.’” 15




10
   Herbert v. Lando, 441 U.S. 153, 176 (1979) (citations omitted).
11
   Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978) (quoting Hickman v. Taylor, 329 U.S. 495, 507
(1947)).
12
   Fed. R. Civ. P. 26(b)(2)(C)(i)–(iii).
13
   Crosby v. La. Health Serv. & Indem. Co., 647 F.3d 258, 264 (5th Cir. 2011) (citation omitted).
14
   Trident Mgmt. Grp., LLC v. GLF Constr. Corp., No. 16-17277, 2017 WL 3011144, at *4 (E.D. La. July 14, 2017)
(citations omitted); see also Crosby, 647 F.3d at 264; Ganpat v. E. Pac. Shipping, PTE, Ltd., No. 18-13556, 2020 WL
1046336, at *3 (E.D. La. Mar. 4, 2020).
15
   In re Terra Int'l, Inc., 134 F.3d 302, 306 (5th Cir. 1998) (quoting United States v. Garrett, 571 F.2d 1323, 1326 n.3
(5th Cir. 1978)).

                                                           6
        B. Discovery from Non-Parties Through Subpoenas

        Discovery may be obtained from non-parties pursuant to Rule 45 of the Federal Rules of

Civil Procedure. Although governed in the first instance by Rule 45, non-party subpoenas are also

subject to the parameters of Rule 26. 16 “Both Rules 45 and 26 authorize the court to modify a

subpoena duces tecum when its scope exceeds the boundaries of permissible discovery or

otherwise violates the parameters of Rule 45.” 17 Rule 45 also provides additional protections to

non-parties. Specifically, the party issuing a subpoena to a non-party “must take reasonable steps

to avoid imposing undue burden or expense on a person subject to the subpoena.” Fed. R. Civ. P.

45(d)(1).

        The person filing the motion to quash has the burden to demonstrate that compliance would

impose undue burden or expense. 18 To determine whether the subpoena presents an undue burden,

the Fifth Circuit considers the following factors: (1) relevance of the information requested; (2) the

need of the party for the documents; (3) the breadth of the document request; (4) the time period

covered by the request; (5) the particularity with which the party describes the requested

documents; and (6) the burden imposed. 19 “Whether a burdensome subpoena is reasonable ‘must

be determined according to the facts of the case,’ such as the party's need for the documents and

the nature and importance of the litigation.” 20 “Further, if the person to whom the document




16
   In re Application of Time, Inc., No. 99-2916, 1999 WL 804090, at *7 (E.D. La. Oct. 6, 1999), aff'd, 209 F.3d 719
(5th Cir. 2000).
17
   Hahn v. Hunt, No. 15-2867, 2016 WL 1587405, at *2 (E.D. La. Apr. 20, 2016) (citing Fed. R. Civ. P. 45(d)(3);
26(c)(1)(D)).
18
   See Wiwa v. Royal Dutch Petroleum Co., 392 F.3d 812, 818 (5th Cir. 2004); McLeod, Alexander, Powel & Apffel,
P.C. v. Quarles, 894 F.2d 1482, 1485 (5th Cir. 1990) (finding party resisting discovery must show why each discovery
request is not relevant or otherwise objectionable).
19
   Wiwa, 392 F.3d at 818 (internal citations omitted).
20
   Id. (citation omitted).

                                                         7
request is made is a non-party, the court may also consider the expense and inconvenience to the

non-party.” 21 Modification of a subpoena is generally preferable to quashing it outright. 22

         C. Invocation of Privilege

         Proper substantiation of a privilege objection imposes an evidentiary burden, and the party

asserting the objection must prove that each document it has withheld is privileged, and it cannot

rely merely on a blanket assertion of privilege. 23 A party invoking privilege or work product

“must: (i) expressly make the claim; and (ii) describe the nature of the documents,

communications, or tangible things not produced or disclosed—and do so in a manner that, without

revealing information itself privileged or protected, will enable the other parties to assess the

claim.” Fed. R. Civ. P. 26(b)(5)(A) (emphasis added). The “privilege log’s description of each

document and its contents must provide sufficient information to permit courts and other parties

to ‘test[ ] the merits of’ the privilege claim.” 24 The use of the word “must” indicates that a privilege

log, including the detail specified by Rule 26(b)(5)(A)(i) and (ii), is mandatory. 25




21
   Id. (citation omitted).
22
   Id; Tiberi v. CIGNA, Ins. Co., 40 F.3d 110, 112 (5th Cir. 1994); see also Linder v. Nat'l Sec. Agency, 94 F.3d 693,
698 (D.C. Cir. 1996) (“[M]odification of a subpoena is generally preferred to outright quashing . . . .”).
23
   United States v. Newell, 315 F.3d 510, 525 (5th Cir. 2002) (citation omitted); In re Santa Fe Int’l Corp., 272 F.3d
705, 710 (5th Cir. 2001); Hodges, Grant & Kaufman v. United States, 768 F.2d 719, 721 (5th Cir. 1985); Jordan v.
Aries Marine Corp., No. 14-377, 2015 WL 151336, at *3 (E.D. La. Jan. 12, 2015) (citing In re EEOC, 207 F. App'x
426, 431 (5th Cir. 2006); Woodard v. Andrus, No. 2:03–2098, 2008 WL 2540600, at *3 (W.D. La. June 20, 2008)
(citing High Tech Commc'ns, Inc. v. Panasonic Co., No. 94–1447, 1995 WL 45847, at * 1 (E.D. La. Feb. 2, 1995)
(citing Hodges, Grant & Kaufman, 768 F.2d at 721; In re Shell Oil Refinery, 812 F. Supp. 658, 661 (E.D.La.1993))).
24
   EEOC v. BDO USA, L.L.P., 876 F.3d 690, 697 (5th Cir. 2017) (citing United States v. El Paso Co., 682 F.2d 530,
541 (5th Cir. 1982); NLRB v. Interbake Foods, LLC, 637 F.3d 492, 502 (4th Cir. 2011) (“When a party relies on a
privilege log to assert these privileges, the log must ‘as to each document . . . set[] forth specific facts that, if credited,
would suffice to establish each element of the privilege or immunity that is claimed.’”) (quoting Bowne, Inc. v. AmBase
Corp., 150 F.R.D. 465, 474 (S.D.N.Y. 1993) (internal quotation marks omitted)))).
25
   “A privilege log . . . should not only identify the date, the author, and all recipients of each document listed
therein, but should also describe the document's subject matter, the purpose for its production, and a specific
explanation of why the document is privileged or immune from discovery.” Peacock v. Merrill, No. 08-01-B-M2,
2008 WL 687195, at *3 (M.D. La. Mar. 10, 2008) (citing Jones v. Hamilton Cty. Sheriff's Dep’t, No. IP 02-0808-C-
H/K, 2003 WL 21383332, at *4 (S.D. Ind. June 12, 2003)).

                                                              8
III.   ANALYSIS

       Movants have not carried their burden to establish, via particular and specific

demonstration of fact as distinguished from stereotyped and conclusory statements, undue burden

or proportionality. While the Court appreciates movants’ “fishing expedition” argument, Great

Lakes’ discovery requests would only constitute a fishing expedition if Gray Group’s argument

regarding the policy and extrinsic evidence is accepted, which is a merits issue that is not resolved

on a discovery dispute. Given Great Lakes’ assertion that the hurricane plan is part of the policy,

Great Lakes’ efforts to discover information from Gray Group or its agent Gallagher relating to

the plan and any communications regarding it would be relevant to that claim. Thus, Gray Group

has not established that the discovery sought could have no possible bearing on Great Lakes’ claim.

       Nevertheless, Great Lakes’ subpoena duces tecum is, in certain respects, facially

overbroad. As indicated during the hearing and in this Court’s prior order, information relating to

a different policy covering a different vessel (HELLO DOLLY VII) has no relevance to any claim

or defense in this case and discovery of same is not proportional to the needs of this case.

Accordingly, item 4 on the subpoena duces tecum must be stricken as well as any reference to the

HELLO DOLLY VII in items 1-3. Likewise, the request for documents from 2017 through 2021

is unnecessary given that the hurricane occurred in 2020 and the claim was under the single policy

in place during January 2020 through January 2021. While Great Lakes argued that marine surveys

could potentially be relevant to a claim regarding the extent or validity of insurance coverage of

vessels, it fails to demonstrate how marine surveys would be relevant to the actual claims or

defenses asserted in this case. In addition, Great Lakes’ request for “any and all insurance related

documents for Gray Group” is patently and facially overbroad. Likewise, its request for “any

communication . . . and/or other documents remotely related to” HELLO DOLLY VI’s insurance



                                                 9
placement is overbroad, fails to identify with specificity the items sought, and would lead to

discovery burdens disproportionate to the needs of this case.

       Modification, rather than quashing, the subpoena duces tecum is the proper manner to

address these issues. Accordingly, the subpoena is modified to require Gallagher to produce the

following documents, for the 2019-2021 period:

       1. Gray Group Investments, LLC’s insurance applications, submissions, Hurricane
          Questionnaire Plans, Hurricane Protection Plans, Renewal Questionnaires, insurance
          binders, insurance policies, endorsements, and other documents or written
          communications relating to the placement of insurance on the HELLO DOLLY VI.

       2. Communications internally or with insurance underwriters, London based agents, other
          brokers or agents of Gray Group Investments, LLC regarding the Application, the
          Hurricane Questionnaire Plan, the Hurricane Protection Plan, the mooring location for
          the vessel from July 1st through November 1st, 2020, how HELLO DOLLY VI was to
          be protected from an approaching named storm, where HELLO DOLLY VI would need
          to be moored when not in navigation, and/or any change in premium based upon
          changes of the mooring location for the HELLO DOLLY VI.

       3. Communications internally or with Gray Group Investments, LLC, any of its owners,
          members, officers, directors, employees, crew members, shareholders, agents, assigns,
          or legal representatives, including attorneys, regarding any claim for damages to the
          HELLO DOLLY VI resulting from Hurricane Sally.

Although movants’ blanket assertion of privilege is improper, if any responsive document would

be protected by privilege and/or work product, movants may invoke privilege and identify same

on a proper, detailed privilege log.

IV.    CONCLUSION

       Accordingly, for these reasons as set forth above,

       IT IS ORDERED that the Combined Motions for Protective Order and to Quash or Modify

Subpoena filed by Defendant and Counter-Claimant Gray Group Investments, LLC and Non-Party

A.J. Gallagher & Co. (ECF No. 73) is GRANTED IN PART AND DENIED IN PART.




                                                10
New Orleans, Louisiana, this 9th day of July, 2021.



                                            ___________________________________
                                                DONNA PHILLIPS CURRAULT
                                            UNITED STATES MAGISTRATE JUDGE




                                       11
